DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 15, 2019, November 5, 2019, February 14, 2020, December 14, 2020, February 1, 2021 and August 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US Pub. No. 2012/0006457).
Regarding claim 1, Miyazaki teaches a tire having, in a tread surface, at least one circumferential groove 12 continuously extending in a tire circumferential direction, and a shoulder land portion partitioned with the circumferential groove and a tread ground contact edge, wherein the shoulder land portion has a first width direction groove 24 that extends in a tire width direction and via which the circumferential groove communicates with the tread ground contact edge, the first width direction groove has, in the first width direction groove, a second width direction groove (groove located at ridge 26) that communicates with the first width direction groove, and respective groove widths of the circumferential groove, the first width direction groove and the second width direction groove satisfy the following relational expression: the groove width of the circumferential groove > the groove width of the first width direction groove > the groove width of the second width direction groove (paragraphs [0026]-[0037]; figures 1-2).
Regarding claim 4, Miyazaki teaches a projecting height H is set up to be more than 50% of the groove width W1 of the first width direction groove, and preferably in a range of 60-80% of W1 (paragraph [0034]) and the first width direction groove preferably has a groove width of from 1.2 to 2.5 mm (paragraph [0029]), resulting in a range of more than 0.6-1.25 mm, preferably 0.72-2 mm, all values being within the claimed range of 0.25 mm or more.
Regarding claims 5-6 and 8, Miyazaki teaches that an edge of the second width direction groove on a side of the circumferential groove is located on an outer side from a middle point between a tire width direction inner edge of the first width direction groove and the tread ground contact edge in the width direction and at least a part of the second width direction groove is in the second-outermost .
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spielvogel (JP07-309105; machine translation attached and relied upon).
Regarding claim 1, Spielvogel teaches a tire having, in a tread surface, at least one circumferential groove continuously extending in a tire circumferential direction, and a shoulder land portion partitioned with the circumferential groove and a tread ground contact edge, wherein the shoulder land portion has a first width direction groove that extends in a tire width direction and via which the circumferential groove communicates with the tread ground contact edge, the first width direction groove has, in the first width direction groove, a second width direction groove (groove located at flap 4) that communicates with the first width direction groove, and respective groove widths of the circumferential groove, the first width direction groove and the second width direction groove satisfy the following relational expression: the groove width of the circumferential groove > the groove width of the first width direction groove > the groove width of the second width direction groove (machine translation at pages 3-4; figures 1-2).
Regarding claim 5, Spielvogel teaches that an edge of the second width direction groove on a side of the circumferential groove is located on an outer side from a middle point between a tire width direction inner edge of the first width direction groove and the tread ground contact edge (machine translation at pages 3-5; figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pub. No. 2012/0006457).
Regarding claim 2, Miyazaki teaches that the first width direction groove preferably has a groove width of from 1.2 to 2.5 mm (paragraph [0029]), and official notice is taken that a conventional width for circumferential grooves in a passenger tire is 3-20 mm, resulting in a range of ratios of from 0.06 to 0.83, overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio of first width direction groove width to circumferential groove width of from 0.1 to 0.5 as being taught or suggested by Miyazaki (see paragraph [0029]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spielvogel (JP07-309105; machine translation attached and relied upon).
Regarding claim 2, Spielvogel teaches a specific embodiment where the ratio of the groove width of the first direction groove to the groove width of the circumferential groove falls within the claimed range (figure 1). Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio of the groove width of the first direction groove to the groove width of the circumferential groove which falls within the claimed range as being taught or suggested by Spielvogel (see figure 1). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spielvogel as applied to claim 1 above, and further in view of Kamimura (JP06-024212; machine translation attached and relied upon).

Regarding claims 4 and 7, Spielvogel does not specifically disclose a distance between groove walls of 0.25 mm or more as claimed. Kamimura teaches a width C of preferably 0.5-2.0 mm (machine translation at paragraph [0009]), as well as teaching that the distance between a groove wall of the first and second width direction grooves is greater than the width C (figure 2), thus teaching or suggesting that the distance between a groove wall of the first and second width direction grooves is greater than 0.5-2.0 mm, falling within the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a distance between a groove wall of the first and second width direction grooves of greater than 0.5-2.0 mm as is taught by Kamimura in the tire of Spielvogel as a disclosed value with the predictable result of having a functional groove.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spielvogel as applied to claim 1 above, and further in view of Nakamura (JP60-116510).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        January 14, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 14, 2022